Citation Nr: 9913160	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  99-04 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The appellant served in the Alabama Army National Guard from 
1977 to 1996, to include a period of active duty for training 
(ACDUTRA) from March 1977 to August 1977.


REMAND

The only medical record on file pertaining to the appellant's 
period of ACDUTRA from March to August 1977 is a poor copy of 
the separation examination report.  This document shows a 
blood pressure of 138/100.  The appellant was seen at the 
dispensary in June 1981.  At that time his blood pressure was 
160/110.  A September 1981 retention examination showed that 
the appellant was taking blood pressure pills.  Subsequent 
medical records confirm the presence of hypertension.  In 
view of these facts, the Board is of the opinion that 
additional development is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all 
military, private, and VA treatment 
records which may contain blood pressure 
readings covering the period before he 
entered basic training in March 1977, 
from August 1977 to June 1981, to include 
those records pertaining to the physician 
who prescribed his blood pressure 
medication, and any current records.  The 
appellant should be informed that he has 
the opportunity to submit additional 
evidence and arguments in support of his 
claim.

2.  The RO should contact the appropriate 
sources, to include the National 
Personnel Records Center and the 
appropriate Office of the Adjutant 
General of the state of Alabama in order 
verify all periods of ACDUTRA subsequent 
to August 1977 and to obtain readable 
copies of the medical records, to include 
the entrance and separation examination 
reports, covering the appellant's ACDUTRA 
from March to August 1977, and any 
records from August 1977 to June 1981.  A 
copy of the appellant's DD 214 is to 
accompany each request for medical 
records. 

3.  A VA examination should be conducted 
by a specialist in cardiovascular 
disorders in order to determine the 
severity and etiology of the 
hypertension. The claims folder and a 
copy of this Remand are to be made 
available to the physician for review in 
conjunction with the examination.  
Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that the 
hypertension diagnosed after service is 
related to the veteran's periods of 
ACDUTRA (March to August 1977).  If no, 
it is requested that the examiner comment 
on the clinical significance of the blood 
pressure reading of 138/100, recorded in 
August 1977 as it relates to the current 
diagnosis.  A complete rational for any 
opinion expressed should be included in 
the examination report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issues in appellate status.

If the benefit t sought on appeal remains denied, the 
appellant and his representative should be furnished a 
supplemental statement of the case and an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









